Citation Nr: 1342524	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-22 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury. 

2.  Entitlement to service connection for skin lesions. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.  In January 2013, the Board remanded the issues on appeal for further development.   

The Virtual VA paperless claims processing system contains additional VA outpatient treatment records that have been considered in conjunction with the appeal.

The issue of entitlement to service connection for skin lesions is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A neck disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for residuals of neck injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Veteran was sent notice in September 2007 prior to the initial RO adjudication in August 2008 that fully addressed all notice elements.  The letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the claims file contains the Veteran's service treatment records, post-service reports of private and VA treatment, and a VA examination report.  The record shows that the RO has requested all identified private treatment records and either received such records or negative responses from the providers.  The Board observes that the Veteran reported receiving treatment from Dr. Han Su Park for his neck in 1986.  However, upon request for further contact information for this doctor in October 2007, the Veteran responded that the examiner had returned to Korea and did not provide any further information concerning his records.  In turn, any further attempt to obtain such records would be futile.  Further, a review of Virtual VA includes additional VA treatment records that were considered by the RO in the most recent supplemental statement of the case issued in April 2013.   

Furthermore, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available additional outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there was substantial compliance with the January 2013 remand directives with respect to the issue decided herein.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in January 2013 directed the RO to obtain additional VA treatment records from July 2012 and to schedule the Veteran for a VA examination.  As noted above additional VA treatment records were associated with the Veteran's Virtual VA electronic record.  Further, the Veteran was afforded a VA examination in January 2013.  As the VA examination was prepared by a competent clinician who considered the Veteran's claims file and medical history in the report and provided an etiological opinion, complete with rationale, the Board finds that the examination is adequate to adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for residuals of neck injury.  In statements of record, the Veteran asserts that his current neck disability is related to an injury he sustained when he fell 20 feet off a retaining wall while stationed in Vietnam.  Importantly, in an October 2007 statement, the Veteran reported finding out years later that he had fractured two vertebrae in his neck, but at the time of the injury, he had been cleared for duty by a base medic.  In his September 2008 notice of disagreement, the Veteran indicated that at that time of the injury, he was able to work through the soreness and stiffness, but 15 years later, he began to experience numbness and chronic neck pain.  He went to a doctor who diagnosed severe neck trauma with old cervical vertebrae fractures.  The Veteran insists that the only neck injury he experienced was in Vietnam.  

The Veteran's service treatment records are silent with respect to any injury to the neck or complaints concerning the neck.  Importantly, during his separation examination, conducted in April 1971, the Veteran's neck and spine were noted to be normal upon clinical evaluation and no cervical spine or neck deficits were reported or documented.   In fact, in a statement signed by the Veteran, he indicated that his physical condition since his last examination had not changed.  

Immediately following discharge in April 1971, the Veteran filed a claim for service connection for an unrelated disorder, but was silent with respect to any neck complaints.  

The Veteran filed his current claim for service connection for a neck disability in May 2007.  In support of his claim, the Veteran indicated that he had been treated by Dr. Han Su Park for a fractured neck in 1986.  However, again, as noted above, these records are not available.  The Veteran also identified private treatment records from the Hammond Clinic.  A June 2003 treatment records showed that the Veteran reported arthritis and backaches.  These records also showed that a June 2005 x-ray of the thoracic spine showed mild degenerative changes.  However, these records do not address any further neck disabilities or provide any sort of etiological opinion.  

VAMC outpatient treatment records, dated from January 2011 to January 2013, show that in January 2011, the Veteran presented to have initial care established.  The Veteran reported chronic neck pain with a history of fall and neck injury in 1971.  Follow up VA treatment records continued to show treatment for chronic neck pain and assessment of degenerative disc disease of the cervical spine, but are silent with respect to etiology.  

On remand, the Veteran was afforded a VA examination in January 2013.  The claims file was reviewed.  The Veteran again reported falling while working on a retaining wall in 1970 in Vietnam.  There was no history of treatment until 1985 at a local clinic in Indiana.  This examiner found that there were no vertebral fractures.  The examiner opined that in view of the history of negative findings, it was less likely than not that the Veteran's present neck condition was related to the in-service complaint (fall).  The examiner observed that there was no documentation of injury or follow up treatment after injury while in service.  

Again, the examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, he provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the January 2013 VA examination.

After considering the totality of the evidence of record, the Board finds service connection for residuals of neck injury is not warranted as there is no competent evidence linking any disability to an injury in service, and no evidence of arthritis within one year of service.  Indeed, although the Veteran reported injuring his neck in service, no diagnosis of a chronic cervical disability was made at that time.  Further, service treatment records are silent with respect to any neck complaints.  Importantly, the Veteran's neck and spine were evaluated as clinically normal at the time of his discharge examination and he expressly indicated that there had been no change in his medical condition.  The Board also finds that it is inherently incredible to believe that the Veteran would not have experienced additional pain or reported such pain if he had indeed fractured two vertebrae in his neck during the described injury in service.  Moreover, as discussed further below, there is simply no competent evidence demonstrating a link of any current neck disorder to service, to include any injury from the fall described by the Veteran.  

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Veteran is competent to report an in-service injury as the one he described.  He is also competent to report pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Moreover, the Board finds even accepting as fact that the Veteran fell and injured his neck in service, he has not provided any lay evidence of continuity of symptomatology since service.  Rather, he has consistently reported that his neck pain began approximately 15 years later in 1986.  Moreover, there are no treatment records concerning any neck problems until many years after service.  The most recent VA examination showed no evidence of fractured vertebrae, something he has claimed several times.  In sum, there is simply no lay or medical evidence of pertinent symptomatology demonstrating arthritis since service.  See Walker (cited above).

Importantly, after reviewing the claims file and based upon the findings of the examination, the highly probative January 2013 VA examination found that the Veteran's current neck disability was not related to the injury described in service given the lack of follow up treatment.    

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for residuals of neck injury.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of neck injury, is denied.  


REMAND

Unfortunately, although the Board regrets further delaying appellate review, it finds that additional development is necessary with respect to the remaining issue on appeal.  

On remand, the Veteran was also afforded a VA examination in January 2013 to address the etiology of any skin lesions.  The examiner opined that the Veteran's current skin disorder did not first manifest as genital lesions in service with a continuity of symptoms after service or were caused or aggravated by exposure to the tactical herbicide agents.  The examiner rationalized that the skins conditions were not in the genital area and were not presumptive to Agent Orange exposure.  However, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In the instant case, the examiner's rationale simply relied on the fact that the disability was not presumptively due to Agent Orange, but failed to address direct causation.  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Moreover, the examiner failed to note whether the claims file was reviewed as directed in the Board's January 2013 remand.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance.  In such situations the Board must remand back to RO for further development.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 104-05.

Accordingly, given the deficiencies described above, the Board finds that another VA examination should be afforded to the Veteran to determine the nature, extent and etiology of any currently manifested skin disorder.

Lastly, in light of the need to remand, additional ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R.  § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any additional VA treatment records that have not been associated with the Veteran's record. 

2.  Thereafter, the RO should schedule the Veteran for a VA skin examination with as appropriate examiner in order to determine whether he has a skin disorder that is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner is asked to clearly delineate all skin disorders found.  

The examiner is then asked to opine if any diagnosed skin disorder is at least as likely as not (50 percent or greater probability) due to or caused by military service, to include exposure to herbicides.  

All opinions must be accompanied by a clear rationale.  The examiner should be aware that a medical nexus opinion finding a condition is not related to service because the condition is not entitled to presumptive service connection, without clearly considering direct service connection, is inadequate on its face.  See Stefl (cited above).  

3.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

4.  Following the above development and any additional development deemed necessary by the RO, the RO should review the claims file and readjudicate the Veteran's claim of service connection.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


